Case 1:18-cv-00823-CFC-JLH Document 239 Filed 03/11/21 Page 1 of 3 PageID #: 24071




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

   PAR PHARMACEUTICAL, INC.,                 )
   PAR STERILE PRODUCTS, LLC, and            )
   ENDO PAR INNOVATION                       )
   COMPANY, LLC,                             )
                                             )   C.A. No. 18-823-CFC-JLH
               Plaintiffs,                   )
                                             )
         v.                                  )
                                             )
   EAGLE PHARMACEUTICALS INC.,               )
                                             )
               Defendant.                    )

                              NOTICE OF SERVICE

        The undersigned counsel hereby certifies that true and correct copies of the

  following documents were caused to be served on March 10, 2021, upon the

  following attorneys of record as indicated below:

     NON-PARTY ALBANY MOLECULAR RESEARCH INC.’S
     OBJECTIONS AND RESPONSES TO PLAINTIFFS’ NOTICE OF
     DEPOSITION
     (CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER)

     NON-PARTY OSO BIOPHARMACEUTICALS MANUFACTURING,
     LLC’S OBJECTIONS AND RESPONSES TO PLAINTIFFS’ NOTICE OF
     DEPOSITION
     (CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER)

     EAGLE PHARMACEUTICALS INC.’S OBJECTIONS AND RESPONSES
     TO PLAINTIFFS’ NOTICE OF DEPOSITION
     (CONFIDENTIAL – PURSUANT TO PROTECTIVE ORDER)
Case 1:18-cv-00823-CFC-JLH Document 239 Filed 03/11/21 Page 2 of 3 PageID #: 24072




  VIA ELECTRONIC MAIL

   Brian E. Farnan                          Sharon K. Gagliardi
   Michael J. Farnan                        Brian M. Goldberg
   Farnan LLP                               Joseph J. Gribbin
   919 North Market St., 12th Floor         Dechert LLP
   Wilmington, DE 19801                     Cira Centre
   bfarnan@farnanlaw.com                    2929 Arch Street
   mfarnan@farnanlaw.com                    Philadelphia, PA 19104
                                            sharon.gagliardi@dechert.com
                                            brian.goldberg@dechert.com
                                            joe.gribbin@dechert.com
                                            NAEndoVasopressin@dechert.com

   Robert D. Rhoad
   Dechert LLP
   100 Overlook Center, 2nd Floor
   Princeton, NJ 08540-7814
   robert.rhoad@dechert.com




                                        2
Case 1:18-cv-00823-CFC-JLH Document 239 Filed 03/11/21 Page 3 of 3 PageID #: 24073




   OF COUNSEL:                              POTTER ANDERSON & CORROON LLP

   Jay P. Lefkowitz, P.C.                   By:    /s/ Bindu A. Palapura
   Jeanna M. Wacker                               David E. Moore (#3983)
   Benjamin A. Lasky                              Bindu A. Palapura (#5370)
   Sam Kwon                                       Stephanie E. O’Byrne (#4446)
   Christopher J. Citro                           Hercules Plaza, 6th Floor
   Matthew Lembo                                  1313 N. Market Street
   KIRKLAND & ELLIS LLP                           Wilmington, DE 19801
   601 Lexington Avenue                           Tel: (302) 984-6000
   New York, NY 10022                             dmoore@potteranderson.com
   Tel: (212) 446-4800                            bpalapura@potteranderson.com
                                                  sobyrne@potteranderson.com
   Bryan S. Hales
   KIRKLAND & ELLIS LLP                     Attorneys for Defendant Eagle
   300 North LaSalle                        Pharmaceuticals Inc.
   Chicago, IL 60654
   Tel: (312) 862-2000

   Dated: March 11, 2021
    7115439 / 45185




                                        3
